

116 HR 7238 IH: Long Range Bomber Expansion Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7238IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Brown of Maryland (for himself and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to recommend a minimum number of bomber aircraft.1.Short titleThis Act may be cited as the Long Range Bomber Expansion Act of 2020.2.Minimum bomber aircraft force level(a)In generalNot later than February 1, 2021, the Secretary of the Air Force shall submit to the congressional defense committees a report with recommendations for the bomber aircraft force structure that enables the Air Force to meet the requirements of its long-range strike mission under the National Defense Strategy.(b)ElementsThe report required under subsection (a) shall include each of the following elements:(1)The bomber force structure necessary to meet the requirements of the Air Force’s long-range strike mission under the National Defense Strategy, including—(A)the total minimum number of bomber aircraft; and(B)the minimum number of primary mission aircraft.(2)The penetrating bomber force structure necessary to meet the requirements of the Air Force’s long-range strike mission in contested or denied environments under the National Defense Strategy, to include—(A)the total minimum number of penetrating bomber aircraft; and(B)the minimum number of primary mission penetrating bomber aircraft.(3)A roadmap outlining how the Air Force plans to reach the force structure identified under paragraphs (1) and (2), including an established goal date for achieving the minimum number of bomber aircraft.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)PublicationThe Secretary shall make available to the public the unclassified form of the report submitted under subsection (a).(e)Bomber aircraftIn this section, the term bomber aircraft includes penetrating bombers in addition to B–52H aircraft.